                                                                      UO(: , ·,   -~   J

                                                                      ELE/ TR
UNITED ST ATES DISTRICT COURT                                        DOC,
                                                                                           - -1- - -1- - -------- ----
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X                               .
                                                                                               / /3
                                                                                               -- --~
                                                                                              ---
                                                                                                      ~(»D
                                                                                                      --·---- ------...... ___ ---
                                                                                                         -




SAMUEL JEFFREY,
                                   Plaintiff,
                 -against-                                              19 CIVIL 2658 (VEC)

                                                                           JUDGMENT
CITY OF NEW YORK, JANE DOE and JOHN
DOE,
                     Defendants.
-----------------------------------------------------------X

          It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 13, 2020, Defendants' motion to dismiss is GRANTED.

By failing to address any of Defendants' arguments in support of their motion to dismiss, Plaintiff

has abandoned his claims; the Complaint is dismissed with prejudice; accordingly, the case is

closed.

Dated: New York, New York
       January 13, 2020



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
